DETAILED ACTION
This action is responsive to the Application filed on 05/24/2021. Claims 1-20 are pending in the case. Claims 1, 9, and 17 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Specification
Applicant’s assistance is required in identifying and correcting any deficiencies in the disclosure discovered during prosecution.
Claim Objections
Claims 18-20 are each objected to for reciting “The system of claim 17…” where “The device of claim 17…” was perhaps intended for parity with parent claim 17.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 18, 19 of copending Application No. 17325521 (reference application). As can be seen in the chart below, the claims are nearly identical, with a minor variation in language (entry of data vs data value; stores an association vs associates; explicitly stating the highlight occurs on the GUI, not 
Instant application claim
Earlier-filed reference application claim
17. A device comprising: 

a processor; and 

an application executing on the processor, the application displaying a graphical 4 user interface (GUI) that displays at least one entry of data, the application configured to: 

maintain a data structure that stores an association between a last seen value of the least one entry of data and a current value of the at least one entry of data; 

detect that a user has shifted focus from the GUI and then back to the GUI; and 

in response to detecting that the user has shifted focus back to the GUI and the last seen value and current value are different, 

highlight, on the GUI, one or more changes between the last seen value and the current value.
15. A device comprising: 

a processor; and 

an application executing on the processor, the application displaying a graphical user interface (GUI) that displays at least one data value, the application configured to: 

maintain a data structure that associates a last seen value of the at least data value with a current value of the at least one data value; 


detect that a user has shifted a focus from the GUI and then back to the GUI; 

in response to detecting that the user has shifted the focus back to the GUI and determining that the last seen value and the current value are different, 

highlight one or more changes between the last seen value and the current value.
18. The system of claim 17 wherein detecting that the user has shifted focus from the GUI window comprises detecting that a mouse has not been moved for a predetermined amount of time.
18. The device of claim 15 wherein the application detects that the user has shifted the focus from the GUI by determining that no input has occurred {e.g. movement from a mouse or any other possible input device} for a predetermined amount of time.
19. The system of claim 17 wherein detecting that the user has shifted focus from the GUI window comprises detecting that the user has minimized the GUI window.
19. The device of claim 15 wherein detecting that the user has shifted the focus from the GUI window comprises detecting that the user has minimized the GUI window.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 17-18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 16-17 of U.S. Patent No. 11,048,378 in view of STACKOVERFLOW (How to detect if a variable has changed. Question posted on at Stack Overflow on 03/23/2011. Retrieved from [https://stackoverflow.com/questions/5401527/how-to-detect-if-a-variable-has-changed] on [03/10/2022]. 4 pages). The table below shows the claimed elements of the instant application and the corresponding recitation in the reference patent.  Those differences which are of a substantial nature and not a mere restatement or word variation are underlined.
Pending claim
Patented claim of US 11,048,378 B1
17. A device comprising: a processor; and an application executing on the processor, the application displaying a graphical user interface (GUI) that displays at least one entry of data, the application configured to: 

maintain a data structure that stores an association between a last seen value of the least one entry of data and a current value of the at least one entry of data; 

detect that a user has shifted focus from the GUI and then back to the GUI; and 


in response to detecting that the user has shifted focus back to the GUI and the last seen value and current value are different, 

highlight, on the GUI, one or more changes between the last seen value and the current value.
13. A device comprising: a processor;
an application executing on the processor of the device, the application displaying a graphical user interface (GUI) that displays a set of data values to a user; and the application configured to:






detect that the user has shifted a focus from the GUI; detect that the user has shifted the focus back to the GUI;

in response to detecting that the user has shifted focus back to the GUI, 


highlight changes between a last seen state of the set of data values and a current state of the set of data values…
18. The system of claim 17 wherein detecting that the user has shifted focus from the GUI window comprises detecting that a mouse has not been moved for a predetermined amount of time.



16. The device of claim 13 wherein the application detects that the user has shifted the focus from the GUI by determining that no input {e.g. move movement or any other input} has occurred for a predetermined amount of time.
20. The system of claim 17 wherein detecting that the user has shifted focus back to the GUI window comprises detecting that an application associated with the GUI window has been initialized.
17. The device of claim 13 wherein the application detects that the user has shifted the focus back to the GUI by determining that the application {displaying the GUI window} has been initialized.

Regarding pending claim 17, patented claim 13 teaches all the elements except maintain a data structure that stores an association between a last seen value of the least one entry of data and a current value of the at least one entry of data (a necessary pre-condition in order to have something to detect and highlight the changes) and the last seen value and current value are different (the change that is highlighted).

    PNG
    media_image1.png
    344
    814
    media_image1.png
    Greyscale
In the STACKOVERFLOW reference, on page 1, user Amplify91 explains the basic algorithm being used for detecting a change in a variable and why detecting the change is useful (see screen shot):
Note that in this code example “initialx” and “x” are associated because they have same name. Also on page 1, user ypercube suggested wrapping the code into an object (an example of a data structure) where the comparison is a method of the object (as any programmer in the art would immediately recognize, this would allow for the comparison of values besides integers, such as floats, strings, and more complex data structures such as arrays, however this is not necessary for the rejection of the claim).
Thus, STACKOVERFLOW may be relied upon to teach the operations that are necessary, but missing, from the patented claim (maintain a data structure that stores an association between a last seen value of the least one entry of data and a current value of the at least one entry of data and determining that the last seen value and current value are different) in order to identify the changes that are highlighted.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces to have used the technique taught in STACKOVERFLOW in patented claim 
Regarding dependent claims 18 and 20, the recitations are nearly identical with the minor obvious variations explained in the table above.
Claims 1-4, 7-8, 9, 15, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-8, 9, 12-14 of U.S. Patent No. 11,054,962 in view of STACKOVERFLOW. The table below shows the claimed elements of the instant application and the corresponding recitation in the reference patent.  Those differences which are of a substantial nature and not a mere restatement or word variation are underlined.
Pending claim
Patented claim of US 11,054,962 B1
17. A device comprising: a processor; and an application executing on the processor, the application displaying a graphical user interface (GUI) that displays at least one entry of data, the application configured to: 


maintain a data structure that stores an association between a last seen value of the least one entry of data and a current value of the at least one entry of data; 


detect that a user has shifted focus from the GUI and then back to the GUI; and 


in response to detecting that the user has shifted focus back to the GUI and the last seen value and current value are different, 

highlight, on the GUI, one or more changes between the last seen value and the current value.


12. A system comprising: a device having a processor, the processor configured to
execute an application, the application displaying a graphical user interface (GUI) that displays one or more entries of a set of data; and the application configured to:

store an indicator indicating that one or more current entries that are currently part of the set of data have been seen by the user when the user has shifted the
focus back

detect that the user has shifted a focus from the GUI; detect that the user has shifted the focus back to the GUI;

in response to detecting that the user has shifted focus back to the GUI:

identify one or more changes between a current value of the one or more entries and a last seen value of the one or more entries;
highlight the identified one or more changes between the current value of the 

a mouse has not been moved for a predetermined amount of time.


14. The system of claim 12 wherein the application is further configured to detect that the user has shifted the focus from the GUI by determining that no input has occurred {this includes mouse movement or any other input} for a predetermined amount of time.
20. The system of claim 17 wherein detecting that the user has shifted focus back to the GUI window comprises detecting that an application associated with the GUI window has been initialized.
15. The system of claim 12 wherein the application is further configured to detect that the user has shifted the focus back to the GUI by determining that the application {which is displaying the GUI window} has been initialized.

Regarding claim 17, patented claim 12 is deficient only in explicitly reciting maintain a data structure that stores an association between a last seen value of the least one entry of data and a current value of the at least one entry of data which is the result of the patented claim recitation store an indicator indicating that one or more current entries that are currently part of the set of data have been seen by the user when the user has shifted the focus back and {determining that} the last seen value and current value are different which the result of the patented claim recitation identify one or more changes between a current value of the one or more entries and a last seen value of the one or more entries.
Any perceived deficiencies in language between the pending claim and the patented claim may be cured by STACKOVERFLOW for at least the reasons previously discussed.
Regarding dependent claims 18 and 20, the recitations are nearly identical with the minor obvious variations explained in the table above.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding dependent claims 10-16, each claim recites “The system of claim 1…” however parent claim 1 is directed to a computer-implemented method claim and fails to recite a system. Further, each of dependent claims 10-16 recite identical limitations to those recited in claims 2-8. Further, should dependent claims 1-16 be assumed to depend from independent claim 9, independent claim 9 is directed to a device and fails to recite a system.
For purposes of consideration in view of art, the claims are rejected as if they depend from claim 9 and are modified to recite “The device of claim 9” as the citations are the same as the rejections of claims 2-8, but the combination of references required is different. 
Regarding each of dependent claims 18-20, the claims recite “the GUI window” where parent claim 17 merely recites “displaying a graphical user interface (GUI)” and “detect that a user has shifted focus from the GUI and then back to the GUI” without explicitly reciting a window associated with the GUI. It is not clear whether applicant intended to have the dependent claims recite “a GUI window” or parent claim 17 recite that the 
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the 
Claims 1, 3, 5-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck, Brian (Pub. No.: US 2006/0037038 A1, hereinafter BUCK’038) in view of Buck, Brian (Pub. No.: US 2012/0109813 A1, provided on IDS, hereinafter BUCK’813) further in view of in view of STACKOVERFLOW (How to detect if a variable has changed. Question posted on at Stack Overflow on 03/23/2011. Retrieved from [https://stackoverflow.com/questions/5401527/how-to-detect-if-a-variable-has-changed] on [03/10/2022]. 4 pages).
Regarding claim 1, BUCK’038 teaches the computer implemented method (method of FIGs 4A-B starting at [0031] implemented using device of FIG 3 starting at [0025]), comprising the steps of: 
displaying, on a screen, a graphical user interface (GUI) window illustrating one or more entries of a set of data ([0032] at step 402 begin monitoring users attention of at least one monitor or portion of displayed screen, where the displayed screen includes [0026] trading application 302 or other product that performs translation, storage, and display functions; the trading application displays, for example [0017] market data such that [0019] trader may view the information in trading screens); 
detecting that a user has shifted a focus from the GUI window ([0032] at step 404 gaze control application detects user’s eyes shifting away; note alternative events may be monitored such an obscured window, [0042] minimizing the window; any event that effectively prevents the user from viewing data in the window), wherein a data structure stores a last seen value for each of the one or more entries of the set of data ([0034] at step 408 display manager application 306 may start management of data being displayed on the monitor… recording all event data and the time user looked away in order to identify the relevant data to later report); 
determining whether the user has shifted the focus back to the GUI window ([0036] at step 410 determines if user’s gaze has returned and record the time), and 
highlighting one or more changes to the at least one entry ([0038] in step 416 display manager application 306 provides the report to a user where the report [0037] may include all or some data recorded during the time interval when the user's gaze was away from the monitor… could be a series of textual and/or graphical displays of what happened during the user's away time. Alternatively, the report could include a series of screen/window snapshots, or video data highlighting certain elements on the user interfaces during the user's away time); and 

BUCK’038 suggests wherein the data structure stores, when an additional entry of the set of data is generated when the focus is shifted from the GUI window, an indication of the additional entry of the set of data because at step 408 because all data is recorded, and further BUCK’038 suggests in response to determining that the data structure stores the indication of the additional entry, highlighting the additional entry because at step 416 all recorded changes are highlighted. Note that BUCK’038 may [0035] also alert the user of changes to try to regain the user’s attention, where the alert may depend on the data not being viewed (some undescribed triggering condition).
BUCK’813 is similarly directed to monitoring incoming data; identifying the user’s attention to the data (see e.g. [0018] the user can focus on other items of interest or perform other tasks while the example system is monitoring the data feed signal for the event, and then assisting the user to become aware of what is significant and/or interesting about the given event) and providing a playback of monitored data when an event has been detected once the user’s is actually focused on a specific target area of the computer screen (see e.g. [0020]). The data feed signal [0021] may comprise data, video, and/or audio signal components… normally received by a software application designed to receive and output the content of the data feed to the user according to some programmed format. As explained with respect to FIG 2 [0031] a data feed signal is received which could include price updates, responses and outcomes from an additional entries which are received and should be displayed); [0032] at least a portion of the data feed signal is recorded (wherein the data structure stores, when an additional entry of the set of data is generated when the focus is shifted from the GUI window, an indication of the additional entry of the set of data) [0036] and when some user-defined condition is satisfied, a playback of recorded data may be provided [0041] when the user is paying attention to a particular portion of the interface. In other words, the recorded history has a new entry that the user has defined a rule to watch for (in response to determining that the data structure stores the indication of the additional entry) and playback can be initiated when the user’s attention is detected. Note that BUCK’813, when alerting the user, teaches the system may [0046] highlight the area associated with triggering event (e.g. the keyword to watch for), thus teaching highlighting the additional entry which the user will be able to see once their gaze returns to the monitored screen.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BUCK’038 and BUCK’813 before them, to have improved BUCK’038 with the conditions of monitoring a data feed for new relevant entries taught in BUCK’813, the combination motivated by the suggestion in BUCK’038 (recording and playing back all received data in order to highlight changes to the user interface) and the improvement of having user-defined alert-triggering conditions taught in BUCK’813.
While both BUCK’038 and BUCK’813 provide a playback of data that was recorded while the user was not paying attention to the display in order to highlight the changes in the received data, neither explicitly describes in response to determining that the last seen value is different from a current value for at least one entry of the set of data performing the highlighting, although again this is suggested because “changes” are highlighted and there must be some mechanism for determining a change. Note also that in BUCK’038 [0021] rules may be used to define what could be recorded (such as only the data but not the charts) and what will ultimately be presented in the report.

    PNG
    media_image2.png
    306
    748
    media_image2.png
    Greyscale
STACKOVERFLOW may be relied upon to teach the technique of determining that the last seen value is different from a current value for at least one entry and causing some function to be performed when the change has been detected (see e.g. page 1, excerpted below)
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BUCK’038 in view of BUCK’813 and STACKOVERFLOW before them, to have used the technique taught in STACKOVERFLOW when evaluating the data recorded by BUCK’038 in order to highlight a change in the data with a reasonable expectation of success. The combination is motivated by the teaching in BUCK’038 for user-defined rules for controlling the recorded data and the resulting report, and the teaching in STACKOVERFLOW that the reason the comparison is made is so that a specific function may be triggered.
Regarding dependent claim 3, incorporating the rejection of claim 1, BUCK’038 further teaches wherein detecting that the user has shifted the focus from the GUI window comprises detecting that the user has minimized the GUI window ([0042] use other events such as minimizing one or more application windows).
Regarding dependent claim 5, incorporating the rejection of claim 1, BUCK’038 further teaches wherein highlighting the one or more changes to the one or more entries comprises animating the one or more changes associated with the at least one entry ([0037] the report may include all or some data recorded during the time interval when the user's gaze was away from the monitor, or away from one or more windows ... 
Regarding dependent claim 6, incorporating the rejection of claim 1, BUCK’038 further teaches wherein highlighting the one or more changes comprises displaying one or more intermediate values between the last seen value and the current value of the at least one entry ([0037] the report may include all or some data recorded during the time interval when the user's gaze was away from the monitor, or away from one or more windows ... report could be a series of textual and/or graphical displays of what happened during the user's a way time ... a series of screen/window snapshots, or video data highlighting certain elements on the user interfaces during the user's away time).
Regarding dependent claim 8, incorporating the rejection of claim 1, BUCK’038 further teaches wherein the data structure is stored in a storage device associated with a device (see e.g. [0039] any data recorded may be saved in database 308…any data storage entity that provides for reading/writing access…such as computer’s hard disk). It is acknowledged that BUCK’038 does not describe client device as anything other than a "computer".
In addition to the other teachings of BUCK’813 above, BUCK’813 teaches a monitoring computer system 100 in FIG 1, [0024] that represents a trading station for receiving and displaying market information or other trading related data where actual examples of the computing system include a personal computer, laptop computer, workstation, handheld device, or some other computer-based device.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BUCK’038 in view of BUCK’813 and STACKOVERFLOW, to have tried substituting a mobile device (e.g. laptop, handheld) of BUCK'813 for the generic computing device of BUCK’038 with expected and predictable results, each capable of providing a user interface for displaying trading information (see e.g. MPEP 2144.06 Art recognized Equivalence for the Same Purpose; II Substituting equivalents known for the same purpose; An express suggestion to substitute one equivalent component or process for 
Claim 17, 19 is rejected under 35 USC 103 as unpatentable over BUCK’038 in view of STACKOVERFLOW.
Regarding claim 17, BUCK’038 teaches the device (e.g. the device of FIG 3) comprising: 
a processor (see BUCK’038 [0025] at least a processor);
an application executing on the processor, the application displaying a graphical  user interface (GUI) that displays at least one entry of data (BUCK’038: client terminal is showing a user interface, such as a [0005] real-time trading application or any other graphical display of time-varying data; [0025] trading application 302 [0026] access to trading information for example; [0028] gaze control application 304, display manager 306; collective operating as a single application for the user; incorporating each application as a module in a larger software application is an obvious rearrangement of software components and well within the ordinary skill of a programmer); and
the application configured to:
maintain a data structure that stores an association between a last seen value of the least one entry of data and a current value of the at least one entry of data (BUCK’038: [0028],[0034] record data events including timestamp of when user looks away from or [0036] looks back at the window or display);
detect that a user has shifted focus from the GUI and then back to the GUI (BUCK’038: [0032] detect gaze shifted away or other triggering events [0036] detect gaze has returned [0028] or other triggering event ); and
in response to detecting that the user has shifted focus back to the GUI (BUCK’038 [0037-0038] when gaze has returned, prepare report to highlight, on the GUI, one or more changes between the last seen value and the current value ([0037-0038] present the report using an appropriate format to highlight the changes in the data).
As noted above, the only deficiency in BUCK’038 is the explicit teaching of {determining that} the last seen value and current value are different in order to cause the highlighting of changes to occur. Note that in order for a change to be highlighted, there is a need to have some determined what has changed.
This deficiency may be cured by the technique taught in STACKOVERFLOW as discussed in claim 1 above which clearly teaches determining the last seen value and current value are different and using this fact as a trigger to cause some other operation to occur.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BUCK’038 and STACKOVERFLOW before them, to used the technique of STACKOVERFLOW with the user interface of BUCK’038 with a reasonable expectation of success, the combination motivated by the suggestion in BUCK’038 of a need to determine changes before making the user aware of them and the statement in STACKOVERFLOW of the use of the comparison in order to trigger some additional action.
Regarding dependent claim 19, incorporating the rejection of claim 17, BUCK’038 further teaches wherein detecting that the user has shifted focus from the GUI window comprises detecting that the user has minimized the GUI window ([0042] use other events such as minimizing one or more application windows).


Claims 4, 9, 11-14, 16 are rejected under 35 USC 103 as unpatentable over BUCK’038 in view of BUCK’813, further in view of STACKOVERFLOW, further in view of WEI, Coach (Pub. No.: US2004/0103373A1, provided IDS).
Regarding claim 9, BUCK’038 in view of BUCK’813, further in view of STACKOVERFLOW, combined at least for the reasons discussed above, similarly teaches the device (e.g. BUCK’038 FIG 3 [0025]) comprising: 
a processor (BUCK’038 [0025] at least a processor) 
executing on the processor, the displaying a graphical user interface (GUI) displaying one or more entries of a set of data (e.g. BUCK’038 [0025] trader application 302 or other user interface as further explained in claim 1);
software executing on the processor (e.g. BUCK’038 [0025] gaze control application 304, a display manager application 306), the software configured to: perform the steps of the computer-implemented method of claim 1, thus rejected by the combination under similar rationale.
Neither BUCK’038 nor BUCK’813 explicitly state the application is a web browser, although both may be relied upon to teach a network-enabled application which is displaying the user interface after communication with a server (see BUCK’038 FIG 1; see BUCK’813 FIG 1).
WEI further identifies a problem with known web-based application systems at [0010] where the state can be lost each time the user reloads the page, thus provides mechanisms for maintaining information between application page loads [0022]. State may be updated [0023] by retrieving additional information and merging it with the known information .... The system may further comprise a real-time bi-directional messaging system for sending and receiving messages between the client machine and a server over a network. The network may be the World Wide Web (web) or a wireless network. The system may further include a web browser and the CRE may run inside or outside the web browser. Additional advantages are described at [0036]. (Note that "reloading a page" may be mechanism for re-initializing a web-based application).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BUCK’038 in view of BUCK’813, further in view of STACKOVERFLOW and WEI before them, to have combined BUCK’038 (a network enabled trading software that web-based application and the improvements described in WEI at [0005-0008],[0010], and [0036].
Regarding dependent claim 11, incorporating the rejection of claim 9, BUCK’038 further teaches wherein detecting that the user has shifted the focus from the GUI window comprises detecting that the user has minimized the GUI window ([0042] other triggers such as window minimization).
Regarding dependent claim 12 (4), incorporating the rejection of claim 9 (1), BUCK’038 does not appear to expressly disclose wherein detecting that the user has shifted the focus back to the GUI window comprises detecting that an application associated with the GUI window has been initialized. BUCK’038 is able to detect various events and uses these events as triggers for managing the recording of data in addition to gaze detection (see e.g. [0032],[0037],[0042] restoring the window or the window becoming visible again).
When considering the teachings of WEI as discussed above with respect to claim 9, it is immediately apparent that when the browser-based application of WEI is initialized, the last known state may be restored and the window for the application drawn, thus providing an event that BUCK’038 may detect as a triggering event for the management of the data being displayed.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BUCK’038 in view of BUCK’813 and STACKOVERFLOW and WEI before them, to have combined BUCK’038 in view of BUCK’813 and STACKOVERFLOW (a network enabled trading system with bidirectional communication) and WEI (a specific implementation of a web-based application running in an web browser that maintains state across executions and is suitable for trading application) and arrived at the GUI is provided by a web browser executing on a processor of the client device with a reasonable expectation of success, thus providing for detecting that the user has shifted the focus back to the GUI window (detecting a triggering event) comprises detecting that an application associated with the GUI window has been initialized motivated by the benefits for using a web-based application and the improvements described in WEI at [0005-0008],[0010], and [0036].
 Regarding dependent claim 13, incorporating the rejection of claim 9, BUCK’038 further teaches wherein highlighting the one or more changes comprises  animating the one or more changes associated with the at least one entry ([0037] as previously discussed).
Regarding dependent claim 14, incorporating the rejection of claim 9, BUCK’038 further teaches wherein highlighting the one or more changes comprises displaying one or more intermediate values between the last seen value and the current value of the at least one entry ([0037] the report may include all or some data recorded during the time interval when the user's gaze was away from the monitor, or away from one or more windows ... report could be a series of textual and/or graphical displays of what happened during the user's a way time ... a series of screen/window snapshots, or video data highlighting certain elements on the user interfaces during the user's away time).
Regarding dependent claim 16, incorporating the rejection of claim 9, BUCK’038 further teaches wherein the data structure is stored in a storage device associated with a device (see e.g. [0039] any data recorded may be saved in database 308…any data storage entity that provides for reading/writing access…such as computer’s hard disk). It is acknowledged that BUCK’038 does not describe client device as anything other than a "computer".
In addition to the other teachings of BUCK’813 above, BUCK’813 teaches a monitoring computer system 100 in FIG 1, [0024] that represents a trading station for receiving and displaying market information or other trading related data where actual examples of the computing system include a personal computer, laptop computer, workstation, handheld device, or some other computer-based device.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BUCK’038 in view of BUCK’813, STACKOVERFLOW and WEI, to have tried 
Claim 20 is rejected under 35 USC 103 as unpatentable over BUCK’038 in view of STACKOVERFLOW further in view of WEI.
Regarding dependent claim 20, incorporating the rejection of claim 17, as previously discussed in the rejections of claims 12 and 4, BUCK’038 does not appear to expressly disclose wherein detecting that the user has shifted the focus back to the GUI window comprises detecting that an application associated with the GUI window has been initialized. BUCK’038 is able to detect various events and uses these events as triggers for managing the recording of data in addition to gaze detection (see e.g. [0032],[0037],[0042] restoring the window or the window becoming visible again).
When considering the teachings of WEI as discussed above with respect to claim 9, it is immediately apparent that when the browser-based application of WEI is initialized, the last known state may be restored and the window for the application drawn, thus providing an event that BUCK’038 may detect as a triggering event for the management of the data being displayed.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BUCK’038 in view of BUCK’813 and STACKOVERFLOW and WEI before them, to have combined BUCK’038 in view of BUCK’813 and STACKOVERFLOW (a network enabled trading system with bidirectional communication) and WEI (a specific implementation of a web-based application running in an web browser that maintains state across executions and is suitable for trading application) and arrived at the GUI is provided by a web browser executing on a processor of the client device with a reasonable expectation of success, thus providing for detecting that the user has shifted the focus back to the GUI window (detecting a triggering event) comprises detecting that an application associated with the GUI window has been initialized 
Claim 2 is rejected under 35 USC 103 as unpatentable over BUCK’038 in view of BUCK’813 further in view of STACKOVERFLOW as applied to claim 1, further in view of HAYTON (US 6,799,209 B1, provided on IDS).
Regarding dependent claim 2, incorporating the rejection of claim 1, BUCK’038 does not appear to expressly disclose wherein detecting that the user has shifted the focus from the GUI window comprises detecting that a mouse has not been moved for a predetermined amount of time. BUCK’038 is able to detect various events and uses these events as triggers for managing the recording of data in addition to gaze detection (see e.g. [0032],[0037],[0042]).
HAYTON is directed to (abstract) monitoring the activity level of a user by the client and managing the network resources, including server resources, in response to the level of activity identified by the client. Determining the activity level of the user at the client includes (col 4 line 6) monitors the screensaver AP/, which is informed of keyboard 74 and mouse 70 inactivity after a period of time ... or activity monitor 38 is sent keyboard 74 and mouse 70 events directly by the operating system ... the activity monitor 38 must time the period of inactivity. ... Once the timer counts up to the predetermined maximum value, or counts down to zero, the activity monitor 38 generates a notification of change of activity and transmits 25 the notification to the server 18.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BUCK’038 in view of BUCK’813 further in view of STACKOVERFLOW and HAYTON before them, to have combined BUCK’038 (detecting user attention shift) and HAYTON (detecting complete user inactivity based on mouse interaction) and arrived at detecting that the user has shifted focus from the GUI window comprises detecting that a mouse has not been moved for a predetermined amount of time
Claim 18 is rejected under 35 USC 103 as unpatentable over BUCK’038 in view of STACKOVERFLOW as applied to claim 17, further in view of HAYTON.
Regarding dependent claim 18, incorporating the rejection of claim 17, as discussed with respect to dependent claim 2 above, BUCK’038 may not be relied upon to expressly disclose wherein detecting that the user has shifted focus from the GUI window comprises detecting that a mouse has not been moved for a predetermined amount of time. Incorporating the teachings of HAYTON as previously discussed cures this deficiency.
Claim 10 is rejected over BUCK’038 in view of BUCK’813 further in view of STACKOVERFLOW further in view of WEI as applied to claim 9, further in view of HAYTON.
Regarding dependent claim 10, incorporating the rejection of claim 9, as discussed with respect to dependent claim 2 above, BUCK’038 may not be relied upon to expressly disclose wherein detecting that the user has shifted focus from the GUI window comprises detecting that a mouse has not been moved for a predetermined amount of time. Incorporating the teachings of HAYTON as previously discussed cures this deficiency.
Claim 7 is rejected under 35 USC 103 as unpatentable over BUCK’038 in view of BUCK’813 further in view of STACKOVERFLOW as applied to claim 1, further in view of CALVO et al. (US 2013/0031462 A1, provided on IDS).
Regarding dependent claim 7, incorporating the rejection of claim 1, BUCK’038 in view of BUCK’813 and STACKOVERFLOW, combined at least for the reasons discussed above further teaches the data structure stores the current value independent of the last seen value (because all data is recorded as previously discussed with respect to BUCK’038), and further suggests but does not appear to expressly disclose wherein the status data structure comprises JavaScript localStorage (suggested as the solution in STACKOVERFLOW is a Java-based object). Note also, as previously discussed, BUCK’038 describes a network-enabled application (as in FIG 1 ). 
CALVO teaches a web-application architecture (see e.g. FIG 1) which uses as one of its storage mechanisms localStorage (see page 21: OFFLINE. TYPE. LOCAL_STORAGE 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BUCK in view of STACKOVERFLOW and CALVO before them, to have combined BUCK (using any storage mechanism) and CALVO (using localstorage of browser when web-based application because it is permanent) and arrived at the status data structure comprises JavaScript localStorage with a reasonable expectation of success, motivated by the fact that localStorage is permanent (until rewritten).
Claim 15 is rejected under 35 USC 103 as unpatentable over BUCK’038 in view of BUCK’813 further in view of STACKOVERFLOW further in view of WEI as applied to claim 9, further in view of CALVO.
Regarding dependent claim 15, incorporating the rejection of claim 9, BUCK’038 in view of BUCK’813, STACKOVERFLOW and WEI, combined at least for the reasons discussed above further teaches the data structure stores the current value independent of the last seen value (because all data is recorded as previously discussed with respect to BUCK’038), and further suggests but does not appear to expressly disclose wherein the status data structure comprises JavaScript localStorage (suggested as the solution in STACKOVERFLOW is a Java-based object). Note also, as previously discussed, BUCK’038 describes a network-enabled application (as in FIG 1 ) and WEI makes clear the application is browser-based.
Incorporating the teachings of CALVO as discussed in the rejection of claim 7 above cures this specific deficiency.





It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
US 2017/0132016 A1 (ZILBERMAN) adapting the user interface of a mobile application according to the assessment of user attention
US 2019/0378434 A1 (BLAND) notifying user of relative changes from a previous value to a current value in displayed data using a tactile response (includes determining the magnitude of change in [0016]) for visually-impaired users
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/Amy M Levy/Primary Examiner, Art Unit 2179